Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Registration Statement No. 333-141013 March 12, 2007 Honeywell International Inc. Pricing Term Sheet Fixed Rate Note Issuer: Honeywell International Inc. Security Type: SEC Registered Principal Amount: $400,000,000 Coupon: 5.30 % Stated Maturity Date: March 15, 2017 Issue Price: 99.80 Yield to Maturity: 5.326 % US Treasury Benchmark: 4.625% due February 2017 US Treasury Yield: 4.556 % Spread to US Treasury: T+ 77 bp Trade Date: March 12, 2007 Original Issue/Settlement Date: March 15, 2007 Interest Payment Dates: March 15 and September 15, commencing September 15, 2007 Expected Ratings: A2/A/A+ (stable/stable/stable) Make Whole Call: T+ 15 bp Bookrunners: Banc of America Securities LLC, Barclays Capital Inc., Citigroup Global Markets Inc. Senior Co-Managers: Deutsche Bank Securities Inc., J.P. Morgan Securities Inc., UBS Securities LLC Co-Managers: ABN AMRO Incorporated, BNP Paribas Securities Corp., Goldman, Sachs & Co., Greenwich Capital Markets, Inc., HSBC Securities (USA) Inc., Mitsubishi UFJ Securities International plc, Wachovia Capital Markets, LLC Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus and the accompanying prospectus supplement) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus and the accompanying prospectus supplement in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and the accompanying prospectus supplement if you request it by calling
